Upon Motion this day made to this Court by Mr. Hume of Council for the Complainant it was alledged that the Complainants bill was for an Injunction to stay the Defendants proceeding at Law for the reasons therein sett forth; and the said bill being therefore Ordered to be read in the Presence of Mr. Whitaker of Council for the Defendant and he consenting  That all proceedings at Law should be stayed; on the Plantiffs giving such Security for performance of his agreement in the Bill Mentioned as this Court shall direct. It is therefore hereby Ordered that the Complainant do give such Security for the Sum of £ 1000 in the room of the Security Mentioned in the Bill and to the Performance of the same agreement on Thursday the 24th day of this Instant November as this Court shall think Convenient.
Intr.
J. Skene Register